Citation Nr: 0013040	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 1999 and December 1999 the veteran testified at 
video conference hearings before the undersigned Board 
Member.  Copies of the transcripts of those hearings are of 
record.

The veteran withdrew his appeal as to the issue of 
entitlement to service connection for post-traumatic stress 
disorder at his video conference hearing.


REMAND

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Medical evidence submitted by the veteran includes a May 1998 
VA mental status examination report which provided a 
diagnosis of generalized anxiety disorder, by history, and a 
Global Assessment of Functioning (GAF) score of 41.  

A July 1998 VA psychiatric examination included a diagnosis 
of generalized anxiety disorder and provided a current GAF 
score of 60 with moderate symptoms of social impairment and 
embarrassment because of a nervous problem.  The examiner 
noted that the veteran's claims file and medical records were 
not available for review in conjunction with the examination.

In his January 1999 notice of disagreement the veteran 
reported he was presently receiving treatment for his 
service-connected disability at the Pensacola, Florida, VA 
Outpatient Clinic.  He requested the records of that 
treatment be obtained in support of his claim for an 
increased rating.  In his April 1999 VA Form 9 the veteran 
complained that the RO had not considered all of the 
available medical evidence.  He also reported his service-
connected disability had increased in severity since the last 
rating decision.

The Board notes the record does not indicate that the RO has 
requested all of the veteran's VA treatment records.  If 
available, these records should be obtained and added to the 
claims file.  In addition, as the July 1998 VA psychiatric 
evaluation did not include the benefit of a review of the 
veteran's past medical record, the Board finds an additional 
examination is required for an adequate determination of the 
issue on appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Examinations must provide sufficient reference to the 
pertinent schedular rating criteria to be adequate for rating 
purposes.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Consideration of factors wholly outside the rating criteria 
would constitute error as a matter of law.  Id. at 207-08.  
The evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury is 
prohibited.  38 C.F.R. § 4.14 (1999).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
psychoneurosis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  To 
this end, the RO should specifically 
request all clinical records pertaining 
to treatment received by veteran at the 
VA Outpatient Clinic in Pensacola, 
Florida.  All records obtained should be 
added to the claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of his 
service-connected psychoneurosis.  The 
claims file and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should comment upon the 
extent to which the service-connected 
psychoneurosis impairs the veteran's 
occupational and social functioning, and 
assign a Global Assessment of 
Functioning (GAF) score with a 
definition of the numerical code 
assigned.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the matter on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




